COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 THE STATE OF TEXAS,                                             No. 08-15-00002-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                               409th District Court
                                                 §
 DANIEL VILLEGAS,                                              of El Paso County, Texas
                                                 §
                              Appellee.                           (TC# 940D09328)
                                                 §

                                    OPINION ON MOTION

       The State of Texas is appealing a pre-trial order excluding certain recorded conversations

in a capital murder prosecution. See TEX.CODE CRIM.PROC.ANN. art. 44.01(a)(5)(West Supp.

2014). When the State appeals an order suppressing evidence, it is “entitled to a stay in the

proceedings pending the disposition of an appeal under Subsection (a) or (b) of this article.”

TEX.CODE CRIM.PROC.ANN. art. 44.01(e)(West Supp. 2014). On January 6, 2015, we granted the

State’s emergency motion for a stay pursuant to Article 44.01(e). Our order specifically directed

the trial court “to stay all proceedings in cause number 940D09328, styled The State of Texas v.

Daniel Villegas, pending disposition of this appeal or further order of this Court.” On March 4,

2015, the trial court signed an order sealing the recorded conversations which are the subject of

this appeal. The State has filed a motion to enforce our stay order and it specifically asks that we
vacate the sealing order.1 See TEX.GOV’T CODE ANN. §21.001(a)(West 2004)(authorizing a court

to enforce its orders).

        In his response to the State’s motion, Villegas argues the State is attempting by its motion

to secure review of an unappealable order. The State, however, has not asked the Court to review

any aspect of the merits of the trial court’s order sealing the recorded conversations. It is simply

asserting the order should be vacated because it was entered in violation of our stay order and

impairs the State’s ability to appeal. Villegas next contends we should interpret Article 44.01(e)

consistent with judicial interpretations of TEX.R.APP.P. 25.2, analogous civil authority, and the

general principle that an interlocutory appeal does not suspend the trial court’s jurisdiction. The

question before us, however, is not whether the trial court lacked jurisdiction to enter the

challenged order but whether the trial court’s order violated the stay.

        Villegas also asserts that Article 44.01(e) and the stay order apply only to the trial of the

case and any other trial court proceedings that might impair this Court’s ability to decide the merits

of the interlocutory appeal. The State maintains the trial court’s order sealing the recorded

statements impairs its ability to appeal. Article 44.01(e) provides that the State is “entitled to a

stay in the proceedings pending the disposition of an appeal under Subsection (a) or (b) of this

article.”   TEX.CODE CRIM.PROC.ANN. art. 44.01(e).                The phrase “is entitled to” creates or

recognizes a right. TEX.GOV’T CODE ANN. §311.016(4)(West 2013). 2 Thus, the State has a

statutorily-created right “to a stay in the proceedings.” Villegas correctly observes that the term

“proceedings” is not defined. Consequently, the term must be read in context and given its

1
  The trial court also signed an order granting Villegas’s motion to modify bond restrictions. The State does not
request any relief with respect to that order.
2
  The Code Construction Act applies to amendments to the Code of Criminal Procedure enacted after the 60th
Legislature. Routier v. State, 273 S.W.3d 241, 247 n.18 (Tex.Crim.App. 2008).

                                                      -2-
common meaning unless it has acquired a specialized or technical meaning. See TEX.GOV’T

CODE ANN. §311.011 (West 2013). Black’s Law Dictionary provides the following definitions of

“proceeding”:

        1. The regular and orderly progression of a lawsuit, including all acts and events between

        the time of commencement and the entry of judgment.

        2. Any procedural means for seeking redress from a tribunal or agency.

        3. An act or step that is part of a larger action.

        4. The business conducted by a court or other official body; a hearing.

Black’s Law Dictionary 1221 (7th ed. 1999). Additionally, Black’s observes that “proceeding” is

a word “much used to express the business done in courts” and is more comprehensive than the

term “action.” Id. Viewing “proceedings” in the context of Article 44.01 and assigning the term

its commonly understood meaning, we conclude that it refers to all proceedings or matters

involved in the criminal case. Accordingly, we conclude the State is entitled to a stay of all

proceedings in the criminal case when it appeals a suppression order.

        Our order expressly directed the trial court “to stay all proceedings in cause number

940D09328, styled The State of Texas v. Daniel Villegas, pending disposition of this appeal or

further order of this Court.” Despite the stay order’s plain language, the trial court entered the

order sealing the recorded conversations which are the subject of the State’s appeal.3 At this early

stage in the appeal, it is difficult to determine the exact extent to which the trial court’s order

sealing the recorded statements will impair the State’s ability to appeal. 4 Accepting as true the


3
  We recognize circumstances can arise requiring a stay order to be modified. The proper course of action in those
circumstances is to seek modification of the stay order, which this Court can accomplish on an expedited basis if
necessary.

                                                      -3-
State’s assertion that the issues will involve the relevance and admissibility of the recorded

statements, an order prohibiting the public disclosure of the recordings’ contents will most likely

inhibit the State’s ability to effectively present its arguments on appeal.

           Even if the order sealing the recorded conversations does not impair the State’s ability to

appeal, however, we conclude that the trial court’s order violates the stay. Accordingly, we grant

the State’s motion and vacate the trial court’s order sealing the recorded conversations. See

TEX.GOV’T CODE ANN. §21.001(a)(authorizing a court to enforce its orders); In re El Paso County

Commissioners Court, 164 S.W.3d 787, 787-88 (Tex.App.--El Paso 2005, orig. proceeding); In re

Martinez, 77 S.W.3d 462, 464 (Tex.App.--Corpus Christi 2002, orig. proceeding). Further, we

expressly order the trial court to not take any further action or enter any orders in cause number

940D09328, styled The State of Texas v. Daniel Villegas, except on motion filed with this Court

and on notice to the District Attorney’s Office. This order will remain in effect pending

resolution of this appeal or further order of this Court.



                                                    STEVEN L. HUGHES, Justice
March 23, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




4
    The reporter’s record has not yet been filed.
                                                     -4-